IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.:: 3:19cr171-FDW

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. i) JUDGMENT OF FORFEITURE
, ) PENDING RULE 32.2(c)(2)
BROOKS HEATH GADDY )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus
between the property listed below and the offense(s) to which the Defendant has pled guilty
and that the Defendant (or any combination of Defendants in this case) has or had a
possessory interest or other legal interest in the property, IT IS HEREBY ORDERED
THAT:

1. The following property is forfeited to the United States pursuant to 21
ULS.C. § 853, 18 U.S.C. § 924 and 28 U.S.C. § 2461(c), provided, however, that forfeiture
of specific assets is subject to any and all third party petitions under 21 U.S.C. § 853(n),
pending final adjudication herein:

One High Standard, Model Sentinel, .22 caliber revolver, serial number
1799201, and ammunition, seized on or about October 29, 2018 during the
investigation.

2. The United States Marshals Service, the investigative agency, and/or the
agency contractor is authorized to take possession and maintain custody of the above
specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. §

853(n), and/or other applicable law, the United States shall publish notice and provide
direct written notice of forfeiture.

4. ~ Any person, other than the Defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the alleged
interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United
States Attorney’s Office is authorized to conduct any discovery needed to identify, locate,

 

 
or dispose of the property, including depositions, interrogatories, and request for
production of documents, and to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely
petitions, a final order of forfeiture shall be entered. If no third party files a timely petition,
this order shall become the final order of forfeiture, as provided by Fed. R. Crim. P.
32.2(c)(2), and the United States shall have clear title to the property, and shall dispose of
the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property
derived from or traceable to proceeds of Defendant’s crime(s) herein or property used in
any manner to facilitate the commission of such offense(s) and are therefore subject to
forfeiture pursuant to 21 U.S.C. § 853 and/or 18 U.S.C. § 924. The Defendant hereby
waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the
forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has
previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has
not previously submitted such a claim, Defendant hereby waives all right to do so. As to
any firearms listed above and/or in the charging instrument, Defendant consents to
destruction by federal, state, or local law enforcement authorities upon such legal process
as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

R. ANDREW MURRAY

 

UNITED STATES ATTORNEY
ERIK. LINDAHL BROOKS HEAPA GADDY
Assistant United States Attorney Defendant

(_—

CECILIA OSEGUERA, ESQ.
Attorne Defendant
Signed this the 20" day of June, 2019.

U ler,

HONORABLE DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE

 

 

 
